Murdock, J., concurring: I agree with the result reached that the receipt of a check is regarded as payment and income unless it is subject to some restriction but feel that the petitioner’s case is weaker in some respects than the majority opinion might indicate. A finding is made that the check in question was received by the petitioner “sometime after 5 p. m. on December 31, 1946.” There is also evidence that he could not have obtained cash for the check at the drawee bank but he could have deposited the check in that bank, later on December 31, 1946. There was another bank in the town and the evidence does not show whether or not he could have cashed the check in that bank after regular banking hours. Furthermore ho might have made some other use of the check during 1946. For example, he might have cashed it at some place other than at a bank or he might have used it to discharge some obligation, within the year 1946. HarRON, J., agrees with this concurring opinion.